MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                May 26 2020, 10:14 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Liberty L. Roberts                                       Eric A. Frey
Church Church Hittle & Antrim                            Terre Haute, Indiana
Noblesville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Town of West Terre Haute,                                May 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CT-2754
        v.                                               Appeal from the Vigo Superior
                                                         Court
Jonathan Stevens, Sr.,                                   The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1901-CT-355



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020                      Page 1 of 12
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Town of West Terre Haute (Town), appeals the trial

      court’s grant of a petition for judicial review filed by Appellee-Plaintiff,

      Jonathan Stevens (Stevens), reversing the Town’s decision terminating him

      from his employment as a police officer.


[2]   We affirm.


                                                    ISSUE
[3]   The Town presents this court with three issues on appeal, which we consolidate

      and restate as the following single issue: Whether the trial court properly

      granted Stevens’ petition for judicial review thereby reversing the Town’s

      decision terminating him from his employment as a police officer.


                          FACTS AND PROCEDURAL HISTORY

[4]   In 2013, Stevens was employed by the Town as a police officer. On October

      31, 2017, Stevens was arrested and charged with Level 6 felony domestic

      battery committed in the presence of a child less than sixteen years old, and

      Class B Misdemeanor disorderly conduct. Prior to these charged crimes,

      Stevens had never been reprimanded or disciplined for any violation, and he

      had been promoted to a supervisory role in the police department.


[5]   On January 8, 2018, Stevens was placed on unpaid leave until there was a final

      resolution of his criminal charges. Sometime in 2018, prior to considering

      whether he should plead guilty to his charged crimes, Stevens discussed the


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 2 of 12
      status of his employment with the Town’s Chief of Police William Bark (Chief

      Bark) and he asked what would happen if the Level 6 felony domestic battery

      case was dismissed or terminated in his favor. After about a week, Chief Bark

      advised Stevens that he had spoken to the Safety Board, which is the legislative

      body of the Town that deals with police discipline and comprised of three

      members, Chuck Stranahan (Stranahan), Shane Smith (Smith), and Jim Griffin

      (Griffin). Chief Bark informed Stevens that two members, including Stranahan,

      had advised him that Stevens would remain employed as long as Stevens was

      convicted for disorderly conduct and not to the domestic battery. Additionally,

      on October 25, 2018, Stevens’ wife, Heather Stevens (Heather), called

      Stranahan, and while she could not reach Stranahan, Stranahan returned her

      call later. Heather put Stranahan on speakerphone, and both Stevens and

      Heather heard Stranahan advise that Stevens would keep his job as long as

      Stevens plea was to the disorderly conduct and not the domestic battery charge.


[6]   Armed with Chief Bark’s and Stranahan’s assurance, Stevens sought his

      hearing to be moved up so that he could change his plea. On November 13,

      2018, Stevens pleaded guilty to the Class B misdemeanor disorderly conduct,

      and the State agreed to dismiss the Level 6 felony domestic battery. On the

      same day Stevens pleaded guilty, Stevens met with Chief Bark. Chief Bark then

      met with the Safety Board and recommended that in light of Stevens’ plea,

      Stevens should be reinstated as a full-time officer with one week of unpaid

      leave. An executive session by the Safety Board was scheduled for November

      19, 2018, to discuss what disciplinary actions would be taken against Stevens’


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 3 of 12
      based on his conviction. The Town’s attorney, Chris Gambill (Attorney

      Gambill) was requested to attend the executive session, however, due to a

      conflict of interest, Attorney Jared Modesitt (Attorney Modesitt) assumed his

      role. Attorney Modesitt advised the Safety Board of the applicable statute for

      police disciplinary matters. After his presentation, it was made clear to

      Attorney Modesitt that Stranahan and Smith would vote to terminate Stevens

      as an officer, while Griffins would vote to retain Stevens. The Safety Board

      advised Attorney Modesitt to draft a motion that would be presented at the

      following meeting.


[7]   On November 26, 2018, the Safety Board conducted a regular session. Stevens

      and Heather were in attendance. Without any public input, Smith moved to

      terminate Stevens based on Stevens’ conviction for disorderly conduct,

      Stranahan seconded the motion, and Griffin voted against the motion.

      Following the vote, Heather stood up and accused Stranahan of lying to her

      about voting to retain Stevens. Stranahan nodded his head and admitted to the

      accusation by saying, “Yes. Yes, I did.” (Appellant’s App. Vol. II, p. 67). On

      the same day, Stevens was issued a written Notice of Dismissal (Notice)

      pursuant to Indiana Code section 36-8-3-4, stating that the Safety Board had

      determined that he would be disciplined by dismissal from the West Terre

      Haute Police Department as a result of his conviction. According to the

      Notice, Stevens was required to request a hearing within five days after being

      served with the Notice. Stevens timely filed his hearing request.




      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 4 of 12
[8]   A disciplinary hearing was conducted on December 19, 2018. Both Chief Bark

      and former Chief of Police Donald Lark (Chief Lark) testified that they had the

      discretion to recommend a candidate to be hired as an officer if they had a

      misdemeanor conviction. Chief Bark testified that Stevens’ Class B

      misdemeanor conviction would not have automatically prevented him from

      being able to serve as a police officer, and he was of the opinion that Stevens

      was a very competent police officer who had never been disciplined for any

      prior violations.


[9]   At the disciplinary hearing, Stevens did not dispute that he entered a plea

      agreement and that he had been convicted for disorderly conduct. However,

      Stevens claimed that he was under the impression that he would retain his job

      based on his earlier conversation with Chief Bark, and Stranahan’s phone call

      to his wife. Stevens also presented evidence that Stranahan was racially biased

      against him. Specifically, Stevens presented evidence that prior to serving as a

      member of the Safety Board, Stranahan served as the water superintendent for

      the Town. In February 2013, Stranahan, made a racial comment in the

      presence of then former Chief Lark, about how he killed a “whole village of

      niggers” while playing a video game. (Appellant’s App. Vol. II, p. 198). When

      Chief Lark admonished Stranahan for the disparaging racial remark, Stranahan

      looked at Chief Lark and stated that he was running for Town Council/Safety

      Board in the next election and he knew how he was going to win. Stranahan

      explained that he would “pitch” his campaign by telling everyone in town that

      he would “fire the fucking nigger” that worked for former Chief Lark.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 5 of 12
       (Appellant’s App. Vol. II, p. 199). At the time, Stevens was the only African

       American officer on active duty. Stevens further presented evidence that on

       March 11, 2013, Stranahan was disciplined for his racial insults toward Stevens,

       Stranahan was required to offer an apology letter to Stevens, and that apology

       was to also include assurances that his conduct/behavior would not occur

       again. Following the incident, Stranahan was elected to the Town Council

       where he began serving as member of the Safety Board.


[10]   At the close of the hearing, the Safety Board took the matter under advisement,

       proposed findings of fact and conclusions of law were ordered to be submitted

       by January 4, 2019, and a public meeting was scheduled for January 9, 2019.

       On January 4, 2019, the parties timely submitted their proposed findings of fact

       and conclusion thereon. Stevens additionally filed a motion to disqualify

       Stranahan, primarily arguing that Stranahan was racially biased against him

       and that Stranahan had committed fraud since he had assured Stevens that the

       guilty plea for disorderly conduct would not cost him his job. Additionally,

       Stevens filed a post-hearing brief recapping Stranahan’s racial bias against him,

       and he argued that he would be denied due process if Stranahan was permitted

       to participate in any disciplinary decision against him.


[11]   On January 9, 2019, Attorney Gambill, as hearing officer, entered an order

       denying Stevens’ motion to disqualify Stranahan after finding that Stranahan’s

       2013 racial slur against Stevens and Stranahan’s refusal to apologize to Stevens

       or the Town “bore no relation to the events associated with Stevens’

       disciplinary action.” (Appellant’s App. Vol. II, p. 153). Attorney Gambill also

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 6 of 12
       found that Stevens did not cite any evidence in his motion to disqualify

       Stranahan on the premise that Stranahan would personally benefit from

       Stevens’ dismissal as an officer.


[12]   On January 10, 2019, during a regular session, Smith and Stranahan voted to

       terminate Stevens from his employment, while Griffin voted to retain Stevens.

       The Safety Board then adopted the findings of fact and conclusion of law

       submitted by the Town. Stevens thereafter sought judicial review of the

       disciplinary decision to terminate him as an officer, and following an

       evidentiary hearing, the trial court reversed the Safety Board’s decision by

       entering findings of fact and conclusions thereon.


[13]   The Town now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                            I. Standard of Review

[14]   Indiana Code section 36-8-3-4 sets out the procedure for disciplining, demoting,

       or dismissing police officers. Hilburt v. Town of Markleville, 649 N.E.2d 1036,

       1037 (Ind. Ct. App. 1995), trans. denied. Such discipline may follow a “finding

       and decision of the safety board that the [officer] has been . . . guilty” of certain

       enumerated conduct, including a violation of rules, disobedience of orders, and

       conduct unbecoming an officer. Ind. Code § 36-8-3-4(b). The officer must be

       given an opportunity for a hearing, and if he seeks a hearing, he must be given

       notice of the charges and the specific conduct that comprises the charges. I.C. §

       36-8-3-4(c). The decision of the board shall contain specific findings of fact.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 7 of 12
       I.C. § 36-8-3-4(e). These findings must be sufficient to provide for meaningful

       judicial review. Koeneman v. City of New Haven, 506 N.E.2d 1135, 1137 (Ind. Ct.

       App. 1987), trans. denied.


[15]   The decision of the safety board may be appealed by filing a verified complaint.

       I.C. § 36-8-3-4(f). But the “decision of the safety board is considered prima facie

       correct, and the burden of proof is on the party appealing.” I.C. § 36-8-3-4(h).

       Our review of an administrative action is very limited. Gray v. Cty. of Starke, 82

       N.E.3d 913, 917 (Ind. Ct. App. 2017). We give deference to the expertise of the

       administrative body, which includes a police merit commission. Id. We will

       not reverse its discretionary decision absent a showing that the decision was

       arbitrary and capricious, an abuse of discretion, or otherwise not in accordance

       with the law. Id. Our review is limited to determining whether the

       administrative body adhered to proper legal procedure and made a finding

       based upon substantial evidence in accordance with appropriate constitutional

       and statutory provisions. Id. We will not substitute our judgment for that of

       the administrative body, and we will not modify a penalty imposed in a

       disciplinary action, absent a showing that the action was arbitrary and

       capricious. Id.


[16]   “An arbitrary and capricious decision, which the challenging party bears the

       burden of proving, is a decision which is willful and unreasonable, made

       without any consideration of the facts and in total disregard of the

       circumstances, and lacks any basis which might lead a reasonable and honest

       person to the same decision.” Bird v. Cty. of Allen, 639 N.E.2d 320, 328 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 8 of 12
       App. 1994). Substantial evidence is such relevant evidence as a reasonable

       mind might accept as being adequate to support a conclusion. Id. We will not

       reweigh the evidence upon review. Id.


[17]   In addition, “[t]he discipline of police officers is within the province of the

       executive branch of government, not the judicial branch. For this reason, we

       will not substitute our judgment for that of the administrative body when no

       compelling circumstances are present.” Winters v. City of Evansville, 29 N.E.3d

       773, 781 (Ind. Ct. App. 2015).


                                                  II. Analysis

[18]   Following his disciplinary hearing, Stevens filed a motion seeking to exclude

       Stranahan from making any decision terminating him from his employment.

       Stevens primarily argued that Stranahan was racially biased against him. After

       a review of the motion, Attorney Gambill denied Stevens motion after finding

       that the racially derogatory statements that Stranahan made in 2013 and

       Stranahan’s refusal to apologize to Stevens “bore no relation to the events

       associated with Stevens’ disciplinary action.” (Appellant’s App. Vol. II, p.

       153). The Safety Board proceeded to issue its decision terminating Stevens as

       an officer. Stevens sought judicial review, and after considering Stevens’ claims

       of racial bias, the trial court concluded as follows:


               Participation in the hearing by Safety Board Member Chuck
               Stranahan violated [Stevens’] due process rights to a fair hearing
               before an impartial body. The denial of the motion to disqualify
               was arbitrary and capricious and not supported by substantial
               evidence.
       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 9 of 12
               At no time did Board Member Stranahan ever purge himself, or
               correct, the abhorrent, racist remarks he directed at [Stevens]. He
               then assured plaintiff his job would be secure if entered a plea of
               guilty to a misdemeanor charge (the sole basis for termination),
               and almost immediately made it clear he intended to terminate
               [Stevens] - - an action consistent with his remarks from 2013.
               When confronted with his deception, Board Member Stranahan
               acknowledged the same. There is direct, and uncontroverted,
               evidence of a discriminatory, disqualifying, personal interest.
               While Mr. Stranahan was a member of the Board when it
               promoted [Stevens] and hired one other African-American police
               officer for a part-time position, evidence of his personal
               participation was inconclusive and failed to break the chain
               between the events of 2013 and the events of 2018.


               Under an objective standard, the probability of actual bias is too
               high to allow the decision of the Safety Board to stand. See
               Withrow v. Larkin, 421 U.S. 35, 46-47 (1975); Caperton v. A.T.
               Massey Coal Co., 556 U.S. 868, 883-84 (2009).


       (Appellant’s App. Vol. II, pp. 11-12). The Town argues that Stevens was not

       denied due process simply because Stranahan was permitted to participate in

       the disciplinary decision. It claims that “Stranahan’s vote to terminate Stevens

       was one of two votes to terminate Stevens from the West Terre Haute Police

       Department. The Hearing Officer evaluated Stevens’ Motion to Disqualify and

       concluded that the comments were too remote in time to make an impact on

       Stranahan’s determination.” (Appellant’s Br. p. 18).


[19]   Due process in administrative hearings requires that all hearings be conducted

       before an impartial body. New Trend Beauty Sch. v. Beauty Culturist Examiners,

       518 N.E.2d 1101, 1104-05 (Ind. Ct. App. 1988). This requirement means that

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 10 of 12
       agency members may not be swayed in their decisions by preconceived biases

       and prejudices. Id. at 1105. We presume, however, that administrative

       agencies will act properly with or without recusal of allegedly biased members.

       Id. When a biased board member participates in a decision, the decision will be

       vacated. Couch v. Hamilton Cty, Bd. of Zoning Appeals, 609 N.E.2d 39, 42 (Ind.

       Ct. App. 1993). In the absence of a demonstration of actual bias, however, we

       will not interfere with the administrative process. New Trend, 518 N.E.2d at

       1105.


[20]   Although the disciplinary hearing was centered on the fact that Stevens had

       been convicted of a crime, Stevens presented evidence that Stranahan was

       biased against him and therefore implied that the tribunal could not have been

       impartial. Specifically, Stevens presented evidence of Stranahan’s offensive

       racial statement made in 2013 where Stranahan had stated that his campaign

       slogan for Town Council would be to “fire” Stevens, “the fucking nigger,” that

       was working for former Chief Lark. (Appellant’s App. Vol. II, p. 199). Stevens

       also presented evidence that even though Stranahan was reprimanded for his

       2013 racial slur, as of December 19, 2018, the day when the Safety Board

       conducted Stevens’ disciplinary hearing, Stranahan had never purged himself of

       the racist comment or issued Stevens a written apology. Another factor that

       increases Stevens claim of bias is that Stranahan led Stevens to believe that his

       job was secure if he entered a plea of guilty to a misdemeanor charge, and when

       Stevens pleaded guilty, Stranahan proceeded to terminate Stevens, an action

       consistent with the racist remark he made in 2013. It appears that Stranahan


       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 11 of 12
       had personal animus against Stevens and had a potential for personal gain if

       Stevens was fired. Based on the foregoing, Stevens has shown that he was

       deprived of a hearing before an impartial body and his due process rights were

       violated. Accordingly, we affirm the trial court’s decision.


                                             CONCLUSION
[21]   Based on the foregoing, we conclude that Stevens was denied procedural due

       process and the trial court properly overturned the disciplinary decision of the

       Safety Board.


[22]   Affirmed.


[23]   Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2754 | May 26, 2020   Page 12 of 12